Future Corporate Flexible Premium Variable Universal Life Insurance Issued by Nationwide Life Insurance Company Through Nationwide VLI Separate Account-4 Supplement dated May 1, 2009 to Prospectus dated May 1, 2009 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. THIS SUPPLEMENT UPDATES INFORMATION IN THE PROSPECTUS ASSOCIATED WITH POLICIES WITH APPLICATIONS DATED ON OR AFTER JANUARY 1, 2009.IF YOUR POLICY'S APPLICATION IS DATED BEFORE JANUARY 1, 2009, THE CONTENTS OF THIS SUPPLEMENT ARE NOT APPLICABLE TO YOUR POLICY. 1. In Summary: Fee Tables.The following charges in the "In Summary: Fee Tables" are amended as follows: · The "Maximum Guaranteed Charge" for the "Premium Load (Charge)" in the "Transaction Fees (Charge)" table is increased from 9% to 12%. Additionally, the first sentence of endnote two related to this charge is deleted and replaced with the following: The maximum guaranteed charge is reduced to 5.5% of Premium payment starting in the sixth policy year. · The "Representative" amount listed for the "Cost of Insurance" charge is decreased from $0.52 per month to $0.15 per month. Additionally, endnote four related to this charge is deleted and replaced with the following: The charge varies by: the Insured's age; underwriting class; the year from the Policy Date; and the Net Amount at Risk. · The "Maximum Guaranteed" amount listed for the "Mortality and Expense Risk" charge is increased from 0.75% of daily assets to 0.90% of daily assets. · The "Maximum Guaranteed" amount listed for the "Policy Loan Interest" charge is decreased from 3.75% of the Policy Loan Balance to 3.50% of the Policy Loan Balance.The "Current Rates" listed for the "Policy Loan Interest" charge is decreased from 3.70% of the Policy Loan Balance to 2.80% of the Policy Loan Balance.Additionally, the first two sentences of endnote eight related to this charge are deleted and replaced with the following: We charge interest on the amount of an outstanding policy loan, at the rate of no more than 3.50% per annum, which accrues daily and becomes due and payable at the end of the year from the Policy Date or at the time you take an additional loan.Currently, for polices issued on or after January 1, 2009, we expect to charge an effective annual interest rate of 2.80% on the outstanding balance of your policy loan for the first fifteen policy years, 2.55% for policy years 16 through 30, and 2.10% thereafter. For policies issued on or after September 9, 2002 but before January 1, 2009, we expect to charge an effective annual interest rate of 3.70% on the outstanding balance of your policy loan for the first fifteen policy years, 3.45% for policy years 16 through 30, and 3.00% thereafter. · The "Representative" amount listed for the "Additional (insurance) Protection Rider" charge is decreased from $0.20 per month to $0.10 per month. 1 2. In Summary: Fee Tables.The "Periodic Charges Other Than Sub-Account Portfolio Operating Expenses" table is amended by adding "Per $1,000 of Specified Amount" and "Additional (insurance) Protection Rider Per $1,000 of Specified Amount" charges as follows: Periodic Charges Other Than Sub-Account Portfolio Operating Expenses Charge When Charge Is Deducted Amount Deducted Per $1,000 of Specified Amount(1) Monthly Minimum Maximum Representative $0.01 per $1,000 of Specified Amount $0.40 per $1,000 of Specified Amount $0.11 per month Proportionately From Your Chosen Variable And Fixed Investment Options Additional (insurance) Protection Rider Per $1,000 of Specified Amount(2) Monthly Minimum Maximum Representative $0.01 per $1,000 of Specified Amount $0.40 per $1,000 of Specified Amount $0.02 per month Proportionately From Your Chosen Variable And Fixed Investment Options Representative costs may vary from the cost you would incur.Ask for an illustration for information on the costs applicable to your policy. (1) The Per $1,000 of Specified Amount Charge is only assessed on the Base Policy Specified Amount. A different charge will be applied for any Rider Specified Amount under the Additional (insurance) Protection Rider. The Per $1,000 of Specifed Amount Charge varies by policy based on the length of time the policy has been In Force.The maximum charge assumes: policy years 1-20.The minimum charge assumes: policy years 21+.The charges shown may not be representative of the charges that a particular policy owner may pay. For a more detailed description of the charge, including a complete schedule of charges, see the "Per $1,000 of Specified Amount" sub-section of the "Charges" section of this prospectus. (2)The Additional (insurance) Protection Rider Per $1,000 of Specified Amount Charge is only assessed on the Rider Specified Amount.A different charge will be applied for any Base Policy Specified Amount under the policy.The Additional (insurance) Protection Rider Per $1,000 of Specified Amount Charge varies by policy based on the length of time the policy has been In Force and the Base Policy Specified Amount.The maximum charge assumes: policy years 1-20.The minimum charge assumes: policy years 21+.The charges shown may not be representative of the charges that a particular policy owner may pay.For a more detailed description of the charge, including a complete schedule of charges and an example of how the Rider Per $1,000 of Specified Amount Charge is blended with the base policy Per $1,000 of Specified Amount Charge, see the "Additional (insurance) Protection Rider" sub-section of the "Charges" section of this prospectus. 2 3. Premium Load.The "Premium Load" sub-section of the "Charges" section is amended by adding the following table: Premium Load Applicable to Policies Issued With Applications Dated On Or After January 1, 2009 Policy Year Premium Paid Up To Target Premium Premium Paid In Excess of Target Premium 1 10% 4% 2 8% 3% 3 6% 2% 4 4% 2% 5+ 2% 2% 4. Per $1,000 of Specified Amount. The following sub-section is added after the "Cost of Insurance" sub-section of the "Charges" section: Per $1,000 of Specified Amount We deduct a monthly Per $1,000 of Specified Amount charge from the policy's Cash Value to compensate us for sales, underwriting, distribution and issuance of the policy.The charge applicable to your policy depends on the Total Specified Amount (theBase Policy Specified Amount and the Specified Amount of the Additional (insurance) Protection Rider, if any). The maximum guaranteed monthly Specified Amount Charge is $0.40 per $1,000 of Specified Amount.The Per $1,000 of Specified Amount Charge will be deducted proportionally from your Sub-Account allocations and the fixed account.In your policy, the Per $1,000 of Specified Amount charge is referred to as the “Monthly Per $1,000 of Specified Amount Charge”. A distinct Rider Per $1,000 of Specified Amount charge applies to the Additional (insurance) Protection Rider.If you elect that Rider, the Total Specified Amount charges you pay will depend upon the allocation of Total Specified Amount between the base policy and the Additional (insurance) Protection Rider.To determine
